DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ANTHONY TAYLOR,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1017

                               [July 18, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 1992CF014834.

   Anthony Taylor, Crawfordville, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN, and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.